DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 37-38, 45-66 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 66-69 and 71, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 21 November 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 37-38, 45-69 and 71 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 37, the closest prior art of record is Möller (USDE102011056338) which discloses a building drum comprising bead holders at a first axial position, a axially movable arm drive member at a second axial position, longitudinally-extending turn-up arms hingably coupled to the arm drive members, an annular sleeve extending over the turn-up arms with a fixed end and movable free end.
	While Möller does disclose the use of reinforcement elements in the sleeve ([0019] via a “wire mesh”), Möller does not disclose that the reinforcement elements are inelastic reinforcement elements that extend in a reinforcement direction parallel to the longitudinal direction of the turn-up arms.
	Applicant’s arguments in regards to Möller teaching away from inelastic reinforcement to allow the sleeve to deform evenly, see p.11, filed 1 May 2021, with respect to claim 37 have been fully considered and are persuasive.  The 103 rejection of the office action filed on 3 March 2021 has been withdrawn. 
	As claims 38, 45-69 and 71 are directly/indirectly dependent on claim 37, they stand allowed for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704.  The examiner can normally be reached on M-Th 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        


/ROBERT C DYE/Primary Examiner, Art Unit 1749